DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ RCE of 3/11/2022 has been considered and entered in the record. Claims 1-4, 8-15 and 18-25 are under consideration. The rejections of method Claims 1-4, 8-13, 15 and 19-25  are withdrawn in view of Applicants’ amendments and arguments. The following new rejections is made for product by process Claims 14 and 18. Applicants’ arguments have been considered, but are moot in view of the new grounds of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  Sharma et al (US 8,284,810) in view of Raring et al (US 8,259,769).
	With respect to Claim 14, Sharma et al discloses a laser device  “wherein growth occurs on a surface that is a semipolar plane and results in a cleaving surface that is at least partially a nonpolar (1-100) m-plane” (column 4, lines 20-68)  ; and “wherein a cleaved surface of the III-nitride based semiconductor layers is a semipolar plane and has one or more flat portions inclined from the cleaved surface that are at least partially a nonpolar (1-100) m-plane” column 6, lines 1-55; column 8, lines 1-20), and its benefit of improved yield and ease of cleavage.
	With respect to the process limitations (forming, growing, contacting and removing) , Claims 14 and 18 are product by process Claims. See MPEP  2113.
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 

	Raring et al disclose the use of total internal reflectors for laser diodes with cleaved plurality of facets(flat portions)  on nonpolar/ semipolar GaN substrates. See Figures 2-3 and corresponding text and corresponding text; and column 5, lines 30-50; and column 6, line 45 to column 7, line 45. 
It would have been obvious for one of ordinary skill in the art, before the effective date of the invention, form a plurality of flat portions , in the device of Sharma et al, for its known benefit in the art of obtaining total internal reflectors as disclosed by Raring et al. As both references pertain to laser diodes, a prima facie case of obviousness is established.  Moreover, duplication of parts is prima facie obvious, in the absence of unobvious results. See In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960)
	With respect to Claim 18, Claim 18 is rejected for the reasons as discussed with respect to Claim 14. Moreover, with respect to the limitation “the cleaving length is narrower than a size of a device formed from the III-nitride based semiconductor layers”, Raring et al appear to disclose the afore mentioned limitation in Figures 2-3 and corresponding text. Moreover, changes in size are prima facie obvious in the absence of unobvious results.  See In re Rose, 220 F2d 459, 105 USPQ 237 (CCPA 1955).  

Allowable Subject Matter
Claims 1-4, 8-13, 15 and 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims are allowable in view of Applicants’ amendments and arguments of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



AGG
March 24, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812